Citation Nr: 0843760	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  95-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by memory impairment, as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
August 1982, and from September 1990 to May 1991, including 
service in the Southwest Asia theater from October 1990 to 
April 1991.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) from a rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

In a decision dated September 15, 2005, the Board denied the 
veteran's claims for service connection for a disorder 
manifested by memory impairment, as due to an undiagnosed 
illness and service connection for a disorder manifested by 
joint pain, as due to an undiagnosed illness.  He then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter Court).

The parties thereafter each filed a brief with the Court and 
requested that the Board's decision be vacated and remanded.  
The basis for the remand was that the Board had provided 
inadequate or legally incorrect reasons and bases for its 
decision.  An April 2007 Order of the Court vacated the 
Board's decision.  The issues on appeal were remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

As a procedural matter, the issue of service connection for a 
disorder manifested by joint pain, as due to an undiagnosed 
illness, was subsequently denied by the Board in a November 
2007 decision. The issue of service connection for a disorder 
manifested by memory impairment, as due to an undiagnosed 
illness, was remanded by the same November 2007 decision for 
further development.  It is now ready for disposition.




FINDINGS OF FACT

1. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2. The veteran is service-connected for post-traumatic stress 
disorder (PTSD).

3. The veteran's current complaints of memory loss are part 
and parcel of his service-connected PTSD.

4.  The evidence does not relate memory impairment with an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, or otherwise 
associate it with active duty service.


CONCLUSION OF LAW

A disorder manifested by memory impairment was not incurred 
in or aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 
(as amended), 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War. The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2) (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d). His DD-214 reflects that he had service in the 
Southwest Asia theater of operations from October 1990 to 
April 1991. However, a review of the claims file reveals that 
the veteran's claimed memory disorder has been diagnosed.

For example, at a July 1998 VA examination, the veteran 
reported memory problems since returning home from serving in 
the Persian Gulf.  Specifically, he indicated that he had 
impairment in short term memory and concentration.  A mental 
status examination revealed that his memory seemed to be 
preserved but suggested that psychological testing was 
needed.  He was diagnosed with impairment of cognitive 
functions at that time.  About a week later, upon further 
evaluation, he was diagnosed with a cognitive disorder.

At an August 2004 VA examination, the veteran continued to 
report memory problems. He indicated that he needed to keep 
extensive notes and reference books in his job, whereas 
previously these were not needed.  He reported that he was 
almost always able to find what he needed in his notes and 
reference books without difficulty.  The examiner opined that 
the while the veteran's performance on neuropsychological 
testing was below expectation, it was not severe enough to 
warrant a diagnosis of dementia or even mild cognitive 
impairment. 

However, he went on to further state that "while the history 
provided by the veteran suggests that his memory problems are 
connected to his service in the Persian Gulf, the findings 
documented in the record provide little support to this 
notion. Thus, the record does not establish that the current 
complaints regarding memory loss are at least as likely as 
not related to military service in the Persian Gulf."  As 
such, although the examiner could not attribute the veteran's 
memory loss to any known clinical diagnosis, he concluded 
that the condition was not related to military service in the 
Persian Gulf.

In a more recent June 2008 VA examination report, the VA 
examiner commented that "it is very likely that his memory 
and attention problems are caused or made worse by his 
symptoms of anxiety related to PTSD."  Upon a mental status 
examination, the examiner noted that the veteran's 
orientation and long-term memory were adequate during the 
interview.  

The examiner further considered the veteran's complaints of 
some short-term memory and attention deficits.  The examiner 
opined that the veteran suffered from some mild difficulties 
with memory and concentration.  He further stated that the 
veteran's memory and cognition seemed to be related to his 
anxiety.  The examiner diagnosed a cognitive disorder.  

Therefore, the weight of the competent evidence indicates 
that his complaints of memory impairment have been attributed 
to a known diagnosis.  Accordingly, there is no basis for his 
claim that memory impairment is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In other words, 
the competent evidence establishes that he does not have an 
undiagnosed illness manifested by memory impairment. As his 
claimed disorder has been diagnosed, 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 are not applicable.

The Board has also considered whether the veteran is entitled 
to service connection for a disability manifested by memory 
impairment on a direct basis.  In Combee v. Brown, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994). 

Service treatment records do not reflect complaints of, 
treatment for, or diagnosis related to memory loss.  Further, 
in a report of medical history, taken just prior to the 
veteran's separation from service, he indicated that he had 
never had, nor did he currently have, any loss of memory or 
amnesia.  As such, the evidence does not show memory 
impairment in service.

Moreover, there are no post-service reports of memory loss 
until the veteran filed his claim in March 1993, nearly two 
years after discharge.  This multi-year gap does not support 
a finding of in-service onset. See also Maxson v. Gober, 230 
F.3d 1130, 1333 (Fed Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).

Next, the Board has considered the veteran's statements and 
the statements of his family that his memory problems began 
while he was in active duty. In this regard, the Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The veteran contended in a July 1998 statement in support of 
his claim, that he has experienced a significant decrease in 
his short term memory since the Gulf War.  He also reported 
memory and concentration disturbances since his return from 
service, at both his August 2004 and June 2008 VA 
examinations.  

In a July 1998 statement, the veteran's wife noted that since 
returning from Desert Storm, her husband suffered from 
terrible short term memory and often had to be reminded of 
things several times.  In June 1998, his mother-in-law 
indicated that he had experienced short term memory loss.  
His sister also submitted a statement in June 1998 stating 
that when he returned from serving in Desert Storm he began 
to have a lot of medical problems including short term memory 
loss. 

The Board has weighed the statements of the veteran and his 
family against the absence of documented complaints or 
treatment for several years following active duty discharge 
and finds their more current recollections as to symptoms 
experienced in the distance past, made in connection with a 
claim for benefits as less probative. Therefore, continuity 
has not here been established, either through the competent 
evidence or through his statements or the statements of his 
family.  

Moreover, the competent evidence does not otherwise show that 
the veteran's currently-diagnosed memory disorder is causally 
related to active service, except as it is associated with an 
already service-connected disability.  Specifically, the 
examiner noted in an August 2004 VA examination report that 
"the record does not establish that the current complaints 
regarding memory loss are at least as likely as not related 
to military service in the Persian Gulf."

Next, the Board has also considered the statements of the 
veteran and his family asserting a relationship between his 
currently-diagnosed memory disorder and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
 
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his family are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements and 
those of his family.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
memory disorder.  However, given the lack of a cognitive 
disorder noted in service, the absence of identified 
symptomatology for several years after discharge, and no 
medical nexus between the veteran's current complaints and 
active duty, the Board finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of evidence is against the claim, the Board is unable to 
grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The unfavorable rating decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current § 5103(a) requirements in 2000.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
decision, the RO did not err in not providing such notice.  
Rather, the veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision by way of letter sent to the veteran in 
July 2004 that fully addressed all four notice elements.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
January 2005 Supplemental Statement of the Case (SSOC) after 
the notice was provided.

For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully complaint VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

With respect to the Dingess requirements, in December 2007, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained the veteran's service treatment 
records as well as VA treatment records.  The veteran was 
afforded VA medical examinations in May 1993, July 1998, 
August 2004, and June 2008.   Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a disorder manifested by memory 
impairment, as due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


